Citation Nr: 0945355	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-05 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than October 6, 
2003, for the award of service connection for low back strain 
with pain and the assignment of a 10 percent disability 
rating.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1984 
to July 1990.     

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Arkansas, which denied an effective date earlier than October 
6, 2003, for service connection for low back strain with pain 
with a disability rating of 10 percent.  

As support for his claim, the Veteran provided testimony 
before the undersigned Veterans Law Judge at a hearing at the 
RO (Travel Board hearing) in June 2009.  The transcript of 
the hearing has been associated with the claims file and has 
been reviewed.  

At the June 2009 Travel Board hearing, the Veteran was given 
30 days to submit additional evidence.  Subsequently, in the 
same month, the Veteran submitted additional evidence 
consisting of a personal statement, a lay statement from his 
wife, a duplicate copy of a statement from his private 
physician, and W-2 forms and data regarding his salary.  This 
additional evidence was accompanied with a waiver of initial 
RO consideration.  The Board accepts the additional evidence 
for inclusion in the record and consideration by the Board at 
this time.  See generally 38 C.F.R. §§ 20.709, 20.800, 
20.1304 (2009).






FINDINGS OF FACT

1.  The RO denied service connection for a low back disorder 
in an August 1995 rating decision.  The Veteran was notified 
of the decision and of his appellate rights, and he filed a 
notice of disagreement (NOD) in January 1996.  After issuing 
a statement of the case (SOC) in March 1996, the RO received 
a substantive appeal (VA Form 9) in March 1997.

2.  In a July 1999 decision, the Board dismissed the 
Veteran's claim for service connection for a low back 
disorder due to the lack of jurisdiction due to the untimely 
filing of a substantive appeal.  In October 1999, the Veteran 
filed a motion for reconsideration of the Board decision, but 
the Board dismissed the motion in December 1999.

3.  In a January 2003 Board decision, the Board found that 
new and material evidence had been submitted to reopen the 
previously denied claim for service connection for a low back 
disorder, but denied service connection for a low back 
disorder, including on a secondary basis, on the merits.  The 
Veteran did not appeal the Board decision.

3.  There was no formal or informal claim for service 
connection for a low back disorder prior to October 6, 2003.   


CONCLUSION OF LAW

The criteria for an effective date earlier than October 6, 
2003, for the award of service connection for low back strain 
with pain and the assignment of a 10 percent disability 
rating are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 3.155, 
3.157, 3.158, 3.159, 3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in September 
2007.  This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

Additionally, the September 2007 VCAA letter from the RO to 
the Veteran further advised the Veteran that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
content. 

Moreover, the effective date issue on appeal stems from an 
initial rating assignment for low back strain with pain in a 
June 2007 rating decision.  In this regard, the United States 
Court of Appeals for Veterans Claims (Court) has held that an 
appellant's filing of a NOD regarding an effective date, such 
as the case here, does not trigger additional section 5103(a) 
notice.  Indeed, the Court has determined that to hold that 
section 5103(a) continues to apply after a disability rating 
or an effective date has been determined would essentially 
render sections 7105(d) and 5103A and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.  Dingess at 491, 493, 500-501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, the rating 
decision that granted service connection occurred after that 
date, the Veteran is entitled to pre-decisional notice 
concerning all elements of his claims, including these 
downstream disability rating and effective date elements.  
And if he did not receive this notice, for whatever reason, 
it is VA's obligation to explain why this is not prejudicial 
error, i.e., harmless.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  

Notwithstanding its holding in Dunlap, the Court most 
recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008), that where a service connection claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with its prior decisions in Dingess 
and Dunlap, supra.  In this regard, the Court emphasized its 
previous holding in Dingess that "once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess, 19 Vet. 
App. at 490.  Thereafter, once a NOD has been filed, only the 
notice requirements for rating decisions and Statements of 
the Case (SOCs) described within 38 U.S.C. §§ 5104 and 7105 
control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements 
...."  Id.  

Appling the above analysis to the present case, the Board 
concludes prejudicial error in the content of VCAA notice has 
not been demonstrated.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency).

However, in this case, the RO provided the aforementioned 
VCAA notice after the rating decision on appeal; thus, there 
is a timing error as to the VCAA notice.  Dingess, supra.  In 
Pelegrini II, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, additional VCAA notice was provided in September 2007, 
after issuance of the initial unfavorable AOJ decision in 
June 2007.  However, both the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) and the Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, with a subsequent readjudication of the claim, 
so that the essential fairness of the adjudication, as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
an SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, after initially providing VCAA notice in 
September 2007, the RO readjudicated the claim in an SOC 
dated in November 2007.  Thus, the timing defect in the 
notice has been rectified.

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs) and VA treatment 
records.  Private treatment records also have been associated 
with the claims file.  Additionally, the RO provided the 
Veteran with VA examinations in connection with his claim on 
appeal.  Further, the Veteran and his representative have 
submitted several statements in support of his claim.  The 
Veteran was also provided the opportunity to present 
testimony at a hearing on appeal before the undersigned 
Veterans Law Judge.  Thus, there is no indication that any 
additional evidence remains outstanding, and the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  If a claim for disability compensation is received 
within one year after separation from service, the effective 
date of entitlement is the day following separation or the 
date entitlement arose.  38 C.F.R. § 3.400(b)(2).

A rating or Board decision becomes final if the Veteran does 
not timely perfect an appeal of the decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1100.  
Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The proper effective date for new and material evidence, 
other than service treatment records received after a final 
disallowance, is the date of receipt of the claim to reopen 
or date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  The Court 
held, in Sears v. Principi, 16 Vet. App. 244, 248 (2002), 
that "[t]he statutory framework simply does not allow for the 
Board to reach back to the date of the original claim as a 
possible effective date for an award of service-connected 
benefits that is predicated upon a reopened claim."

In order for the Veteran to be awarded an effective date 
based on an earlier claim, he or she has to show CUE in the 
prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 
340 (1995).  The issue of CUE in a specific prior RO or Board 
decision has not been raised by the Veteran in this case and 
is not before the Board at this time.  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA is required to 
identify and act on informal claims for benefits.  38 U.S.C. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  
Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).  The intent to apply 
for benefits is an essential element of any claim, whether 
formal or informal, and such intent must be communicated in 
writing.  See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 
2006) (emphasis added).  

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The 
pending claims doctrine provides that a claim remains pending 
in the adjudication process - even for years - if VA fails to 
act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  

In this case, the Veteran's claim to reopen service 
connection for a low back disorder was received by the RO on 
October 6, 2003.  The Veteran initially filed a claim for 
service connection for a low back disorder in April 1995.  
The RO denied service connection for a low back disorder in 
an August 1995 rating decision.  The Veteran filed an NOD in 
January 1996, after which the RO issued an SOC in March 1996.  
The Veteran subsequently filed a substantive appeal (VA Form 
9) in March 1997, and SSOCs were issued in May 1997, November 
1997, and August 1998.  In December 1998, the issue came 
before the Board, which remanded it for the RO's adjudication 
of the issue of whether a timely appeal was submitted with 
respect to the issue of service connection for a low back 
disorder.  In a January 1999 SSOC, the RO found that a timely 
appeal with respect to the issue of service connection for a 
low back disorder had not been received.  Subsequently, in 
July 1999, the issue of service connection for a low back 
disorder returned to the Board, which found that, as no 
timely substantive appeal was filed, the Board lacked 
jurisdiction to review the Veteran's claim for service 
connection for a low back disorder, and dismissed the case.  
In October 1999, the Veteran filed a motion for 
reconsideration of the Board's July 1999 dismissal.  38 
U.S.C.A. §§ 7103-7104; 38 C.F.R. §§ 20.1000-20.1001.  The 
Board denied the Veteran's motion for reconsideration in 
December 1999.  38 C.F.R. § 20.1001(c)(1).  The denial of the 
Veteran's motion for consideration constitutes final 
disposition of the motion.  Id.  

In May 2000, the Veteran filed a claim for service connection 
for a low back disorder as secondary to his service-connected 
bilateral ankle disorder.  The RO denied the Veteran's claim 
in a June 2001 rating decision.  The issue came before the 
Board in September 2002, which remanded it for a hearing as 
requested by the Veteran.  The issue returned to the Board in 
January 2003, at which time the Board found that new and 
material evidence had been received to reopen the Veteran's 
claim for service connection for a low back disorder, but 
denied the Veteran's claim for service connection, including 
on a secondary basis, on its merits.  The Veteran did not 
appeal the January 2003 Board decision. 

On October 6, 2003, the RO received from the Veteran a claim 
to reopen the previously denied claim for service connection 
for a low back disorder.  In a July 2006 rating decision, the 
RO reopened the claim and granted service connection for, 
inter alia, low back strain with pain.  A 10 percent 
disability rating was assigned.  The RO established an 
effective date of October 6, 2003, the date of receipt of the 
claim to reopen.  See 38 U.S.C.A. § 5110(i); 38 C.F.R. 
§§ 3.400(q)(2), 3.400(r).  The grant of service connection 
was based on a June 2006 statement of A. McBride, D.O., who 
indicated that medical literature has established that 
chronic ankle instability, with lower extremity acquired 
ligamentous laxity, predisposes a person to the development 
of low back pain.  In August 2007, the Veteran filed an NOD 
with the effective date assigned.  The appeal has now reached 
the Board.    

The Veteran argues that he is entitled to an effective date 
for service connection for low back strain with pain earlier 
than October 3, 2006 (date of reopened claim).  He and his 
representative have argued that the Veteran is entitled to an 
effective date of the date of discharge from service because 
physicians' statements have indicated that the Veteran's in-
service complaints of hip pain were likely to be referred 
back pain instead.  The Veteran argues that these statements 
are evidence that his back disorder was incurred in service, 
thus entitling him to an effective date of the date of 
discharge from service.  See NOD dated in December 2006, VA 
Form 9 dated in January 2008, and Travel Board hearing 
transcript dated in June 2009.   

Evidence of record shows that the Veteran was medically 
discharged from service in July 1990 due to a bilateral ankle 
disorder, which is service-connected.  As already noted, he 
initially filed a claim for, inter alia, service connection 
for a low back disorder in April 1995, claiming that his 
service-connected disabilities caused his low back disorder.  
The RO denied service connection for a low back disorder in 
an August 1995 rating decision.  The Veteran timely filed an 
NOD in January 1996.  However, after the issuance of an SOC 
in March 1996, the Veteran did not file a substance appeal 
until March 1997.  The RO continued to adjudicate the 
Veteran's appeal in SSOCs dated in May 1997, November 1997, 
August 1998.  In December 1998, the Board remanded the 
Veteran's claim for the RO to adjudicate the issue of whether 
a timely substantive appeal was filed with regard to the 
issue currently on appeal.  In July 1999, the Board dismissed 
the Veteran's claim for lack of jurisdiction due to the 
untimely filing of a substantive appeal.    

Evidence also shows that, subsequent to the July 1999 Board 
dismissal of the Veteran's claim, the Veteran did not file a 
claim to reopen service connection for a low back disorder 
until May 2000.  His claim was denied in a June 2001 rating 
decision.  The Veteran appealed this rating decision to the 
Board, which remanded the issue in September 2002 for further 
evidentiary development.  When the issue returned to the 
Board in January 2003, it found that new and material 
evidence had been received, but denied service connection for 
a low back disorder, including as on a secondary basis, on 
the merits.  

With regard to all of the above decisions, the Veteran was 
given notice of the denials with his procedural and appellate 
rights at his address of record, but he did not initiate any 
appeals.  There was no indication that the letters were 
returned or not received by the Veteran.  Therefore, the July 
1999 and January 2003 Board decisions are final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 20.302, 20.1100.  The December 1999 
denial of the Veteran's motion for reconsideration of the 
July 1999 Board decision is also considered a final 
disposition.  38 C.F.R. § 20.1001(c)(1).  

Consequently, the denial of his claim in the January 2003 
Board decision represents the last prior final adjudication 
of his service connection claim.  See Juarez v. Peake, 21 
Vet. App. 537, 539-40 (2008).  Here, the Board has determined 
the January 2003 Board decision to be final on the date it 
was issued.  See 38 C.F.R. § 20.1100.  Finality 
determinations contained within that decision or within other 
prior decisions that found that a denial of a claim of 
service connection for a low back disorder was final can only 
be addressed through a claim of CUE as to those decisions.  
See 38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 3.105, 20.1400.  
For the Board to address such finality determinations without 
a claim of CUE before it would be ultra vires.  See Juarez, 
supra.  Further, as noted above, there has been no allegation 
or evidence of CUE in the final Board decision.  There also 
has been no allegation or evidence of CUE in the final Board 
decision.  38 C.F.R. §3.105(a); Flash, 8 Vet. App. at 340.  

As such, in order for the Veteran to be entitled to an 
earlier effective date, the Board must determine whether the 
claims folder contains any prior informal claim for benefits 
for service connection for a low back disorder between the 
period of the final January 2003 Board decision until the 
currently assigned October 6, 2003, effective date.  
38 C.F.R. §§ 3.1(p), 3.155(a).  In the present case, the 
Board sees no submission by the Veteran or his representative 
of a statement or other documents that might constitute an 
informal claim for benefits for service connection for a low 
back disorder.  Although the Veteran had submitted treatment 
records prior to his October 2003 claim to reopen service 
connection for a low back disorder, these treatment records 
pertain to his anxiety disorder and not to his low back 
disorder.  

Therefore, for purposes of determining the effective date of 
the award of service connection, the January 2003 Board 
decision is considered final, followed by the receipt by the 
RO of a subsequent claim to reopen service connection for a 
low back disorder on October 6, 2003.  In this regard, the 
law is clear - if there is a prior final denial of the 
benefit sought, the effective date for an award of service 
connection cannot be earlier than the subsequent claim to 
reopen, which, in this case, is October 6, 2003.  See Leonard 
v. Principi, 17 Vet. App. 447 (2004); Sears, supra, 16 Vet. 
App. at 246-50; Flash, supra, 8 Vet. App. 332.  

Accordingly, in conclusion, an effective date earlier than 
October 6, 2003, for the award of service connection for low 
back strain and the assignment of a 10 disability rating with 
pain is not warranted.  38 U.S.C.A. § 5110.  


ORDER

An effective date earlier than October 6, 2003, for the award 
of service connection for low back strain with pain and the 
assignment of a 10 disability rating is denied. 




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


